United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-4366
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Richard Orville Norris, II,              *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                               Submitted: March 5, 2007
                                  Filed: March 6, 2007
                                   ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

      Richard Norris, II, pleaded guilty to distributing child pornography. See 18
U.S.C. § 2252(a)(1), (b)(1) (imprisonment range of 15-40 years). Because he was
subject to a 15-year statutory minimum, his Guidelines sentence was 180 months. See
U.S.S.G. § 5G1.1(b). After considering the advisory Guidelines and the 18 U.S.C.
§ 3553(a) factors, the district court1 sentenced Norris to 240 months in prison and 5
years of supervised release. On appeal, his counsel has filed a brief under Anders v.
California, 386 U.S. 738 (1967), and seeks leave to withdraw.

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
      In light of the justification the district court offered for Norris’s sentence--
including his relatively young age and repeat-offender status, the likelihood he would
commit another sex crime, the need for deterrence and protection of the public, and
his need for intensive treatment--we conclude that the sentence is not unreasonable.
See United States v. Booker, 543 U.S. 220 (2005) (requiring review for
unreasonableness).

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues for appeal. Accordingly, we grant
counsel leave to withdraw, and we affirm the judgment of the district court.
                       ______________________________




                                         -2-